Title: From Thomas Jefferson to Lafayette, 21 November 1791
From: Jefferson, Thomas
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de



My dear Sir
Philadelphia Nov. 21. 1791.

Mr. Trumbull proposing to have his paintings of the principal actions of the American war engraved, by subscription, and supposing that some sets may be subscribed for in France, knows too well the value of your patronage there not to be ambitious of obtaining it. But he knows so little his own value, and your sense of it, as to believe that my recommendations to you may be of service to him. You know him my dear friend, the subjects he treats, and his manner of treating them, and this will ensure your services to him, in that way and to that extent, which your position will permit. This is all he and I ask, assuring you we wish you to stop exactly where it would be painful, or awkward, or improper for you to go further. God bless you my dear friend, and prosper those endeavors about which I never write to you because it would interrupt them, but for the success of which, and for your own happiness no body prays more sincerely than Your affectionate friend & servt,

Th: Jefferson

